Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-15-21 has been entered.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 
Claim(s) 1-2, 4-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 6,269,763 to Woodland.
Referring to claims 1, 4, 10-11 and 16, Woodland discloses a system for guiding a vessel, the system comprising, a data collection system – at 1,11,12,13,20, configured to receive data from a satellite – see via 12, and at least one data source located at the vessel – see sensors detailed in column 8 lines 44-67, and transmit the data from the satellite and at least one source – see remote connection between the vessel and console – at 1 via item 13, as seen in figures 10a-10b, wherein the data is related to the likely location of fish in a body of water – see for example figures 23-25, and a controller – at 23, operatively connected to the data collection system and configured to receive the data from the data collection system – see for example figures 10a-10b, compile the data, analyze the data, and determine, based on the received data an optimized and desired location for fishing in the body of water and for the vessel to be directed in the body of water – see figures 10a-10e figures 23-25 and column 9 lines 30-48, wherein the data collection system is operatively connected to the navigation system of the vessel – see figures 10a-10e figures 23-25 and column 9 lines 30-48, and configured to provide guidance for directing provide guidance for directing the vessel to the optimized location for fishing – see figures 10a-10e figures 23-25 and column 9 lines 30-48. Specific to claim 1, Woodland further discloses the vessel is configured to transport at least one fisherman and is configured to provide guidance to a fisherman/person on the vessel – see the vessel being the vessel assemblies in figures 24 being the combination of items 1.0, 64 and 78 and 26-29 being the combination of items 1.0, 35, 58 and 95, where the guidance information is capable of being transmitted to the larger vessels in these vessel assemblies via the electronic equipment on the smaller and vessel – at 1.0 of the vessel assembly and the larger vessel of the vessel assembly. Specific to claims 4, 10 and 16, 
Referring to claims 2 and 12, Woodland further discloses the data collection system comprises a lift – see at 56-58, the at least one data source mounted on the lift – see at 20 via item 4, and the lift being configured to selectively raise and lower the at least one data source – see for example figures 10-10e, 23-25 and 30. 
Referring to claims 5 and 13, Woodland further discloses the at least one data source is at least one of a global positioning system (GPS), sonar, fish finder, camera, laser scanner, ultraviolet scanner, infrared scanner, radar, temperature sensor, barometric pressure sensor, and water depth sensor – see GPS, sonar and camera at items 6,11 and in column 8 lines 44-67.
Referring to claims 6 and 17, Woodland further discloses the data received from the at least one data source is at least one of air temperature, water temperature, barometric pressure, fish location, structure location, debris location, water depth, water color, water current, tides, birds, and fish activity – see at least fish location, debris location via camera and sonar as seen in figures 10a-10e and column 8 lines 44-67.
Referring to claims 7 and 15, Woodland further discloses a display – at 1, operatively connected with the controller – see figure 10a, the display configured to display the data – see figures 10-10e.

Referring to claims 9 and 19, Woodland further discloses the data collection system is remotely connected to the application and configured to transmit data to the application – see figures 10a-10e and 23-25 with remote connection between 1 and 20,23 and remote systems – at 11,12,13.
Referring to claim 20, Woodland further discloses a system for guiding a vessel, the system comprising, a data collection system – at 1,11,12,13,20, configured to receive data from a satellite – see via 12, and at least one data source located at the vessel – see sensors detailed in column 8 lines 44-67, and transmit the data from the satellite and at least one source – see remote connection between the vessel and console – at 1 via item 13, as seen in figures 10a-10b, wherein the data is related to the likely location of fish in a body of water – see for example figures 23-25, and a controller – at 23, operatively connected to the data collection system and configured to receive the data from the data collection system – see for example figures 10a-10b, compile the data, analyze the data, and determine, based on the received data an optimized location for fishing in the body of water – see figures 10a-10e figures 23-25 and column 9 lines 30-48, wherein the data collection system is operatively connected to the navigation system of the vessel – see figures 10a-10e figures 23-25 and column 9 lines 30-48, and configured to provide guidance for directing provide guidance for directing the vessel to the optimized location for fishing figures 10a-10e figures 23-25 and column 9 lines 30-48. Woodland further discloses the data received from the satellite includes at least one of measurements of water currents, measurements of water temperatures, locations of schools of fish, locations of debris .

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodland as applied to claims 2 or 12 above, and further in view of U.S. Patent No. 6,868,314 to Frink.
Referring to claims 3 and 14, Woodland does not disclose the lift comprises an aerial drone. Frink teaches a fishing system for capturing fish in a body of water (Col. 8, Lines 51-61) 

Response to Arguments

4.	Regarding the prior art rejections of claim 1, the Woodland reference US 6269763 discloses at least one data source located at the vessel – see sensors detailed in column 8 lines 44-67, and transmit the data from the satellite and at least one source – see remote connection between the vessel and console – at 1 via item 13, as seen in figures 10a-10b, wherein the data is related to the likely location of fish in a body of water – see for example figures 23-25, and a controller – at 23, operatively connected to the data collection system and configured to receive the data from the data collection system – see for example figures 10a-10b, compile the data, analyze the data, and determine, based on the received data an optimized and desired location for fishing in the body of water and for the vessel to be directed in the body of water – see figures 10a-10e figures 23-25 and column 9 lines 30-48, wherein the data collection system is operatively connected to the navigation system of the vessel – see figures 10a-10e figures 23-25 and column 9 lines 30-48, and configured to provide guidance for directing provide guidance for directing the vessel to the optimized location for fishing – see figures 10a-10e figures 23-25 and column 9 lines 30-48. Woodland further discloses the vessel is configured to transport at least one fisherman and is configured to provide guidance to a fisherman/person on the vessel – see the vessel being the vessel assemblies in figures 24 being the combination of items 1.0, 64 and 78 and 26-29 being the combination of items 1.0, 35, 58 and 95, where the guidance information 
	Regarding the prior art rejections of claims 2 and 4-9, applicant relies upon the same arguments with respect to parent claim 1 discussed earlier.
	Regarding the prior art rejections of claims 10 and 20, Woodland discloses the data received from the satellite includes at least one of measurements of water currents, measurements of water temperatures, locations of schools of fish, locations of debris measurements of water currents, measurements of water temperatures, locations of schools of fish, locations of debris, and identification of the position of the vessel relative to at least one of debris and birds in the body of water – see at least locations of fish and debris as seen in figures 24-25 where the device is located at a school of fish and therefore would provide data related to a school of fish and any debris located proximate the school of fish, in that the device of Woodland would have to measure locations of objects such as fish and debris proximate the fish and identify the position of the vessel and the fish so as to perform the fishing operations detailed in figures 24-25. 
	Regarding the prior art rejections of claims 11-13 and 15-19, applicant relies upon the same arguments with respect to parent claim 10 discussed earlier.
	Regarding the prior art rejections of claims 3 and 14, applicant does not provide specific arguments with respect to the claim language and prior art and applicant relies upon the same argument with respect to parent claims 1 and 10 discussed earlier. 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643